Citation Nr: 9902136	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for bilateral ankle 
disabilities, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1983.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In February 1995, the Board remanded the veterans claims to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further appellate 
review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral knee disabilities, to include as secondary to 
service-connected disability is not plausible.  

2. The claim of entitlement to service connection for 
bilateral ankle disabilities to include as secondary to 
service-connected disability is not plausible.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral knee disabilities to include as secondary to 
service-connected disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2. The claim of entitlement to service connection for 
bilateral ankle disabilities to include as secondary to 
service-connected disability is not well grounded. 38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If she has not, her appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for secondary service connection are not 
well grounded, and there is no further duty to assist the 
veteran in the development of her claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994). 

The Court of Veterans Appeals (Court) has held that a claim 
for service connection may not be considered to be well 
grounded where there is no evidence which demonstrates the 
presence of the disorder alleged by the veteran at any time 
after discharge from service.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992). Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran contends that she has bilateral knee and ankle 
disabilities which are related to her service-connected 
bilateral foot disabilities.  She states that she has pain 
and an inability to bend her legs.  She reports that this 
significantly interferes with her ability to take care of her 
family.  

The veterans service entrance examination report, dated in 
March 1982, shows a scar on the right knee and a scar on the 
left knee.  On clinical evaluation, her musculoskeletal 
system was found to be normal.  The veterans service medical 
records are negative for a complaint, diagnosis or treatment 
of a bilateral knee disability or a bilateral ankle 
disability.  Her September 1983 separation examination report 
shows her musculoskeletal system to be normal.  On VA 
examination in January 1987, no knee or ankle complaints were 
noted.  

On VA examination in January 1992, the veteran complained 
that her ankles, shins and knees hurt whenever she walked 
more than 3 to 4 minutes.  She stated that could not bend her 
knees without pain and that her knees and ankles hurt when it 
rains.  The veteran indicated that her knee problem began in 
1991, with pain and swelling.  She also stated that she had 
no problems with her ankles but had pain in the left anterior 
shin that radiated into the left ankle.  On examination, it 
was noted that the veteran walked well, with no limp.  Pain 
in the left knee with some popping and cracking was noted 
during squatting.  It was reported that other than left knee 
tenderness and a positive left knee grinding test, the two 
knees were otherwise identical.  Range of motion for both was 
from 0 to 140 degrees with some pain at full flexion.  
Crepitus was 1+ in both knees, there was no effusion, and 
both knees were stable.  The cruciates and collaterals were 
intact.  It was reported that the ankles were completely 
normal, and that there was no ankle tenderness, swelling, or 
instability.  Range of motion was reported to be full.  X-
rays of the knees showed narrowing of both patellofemoral 
compartments compatible with the clinical history of 
chondromalacia patellae.  The pertinent diagnosis was, 
probable chondromalacia patella, both knees, left more severe 
than the right.  The examiner opined that he did not feel 
that the probable chondromalacia patella was related to the 
veterans service-connected right and left foot callosities.  
He stated that the callosities were small and that the 
veteran walked without a limp.  He stated that she was able 
to take care of her children and do necessary things on the 
two feet.  

In September 1992, the veteran and her husband testified at a 
personal hearing at the RO.  The veteran reported that she 
had not sustained any injuries to her knees or ankles during 
or after service.  She reported having knee and ankle 
problems beginning about two years prior.  She discussed 
various symptoms and limitations caused by her claimed knee 
and ankle disabilities, and her husband also testified 
concerning the veterans complaints and limitations.  A 
complete transcript is of record.  

In September 1997, the veteran was examined by VA.  She 
reported having knee and ankle pain, which she believed was 
related to calluses on her feet.  Examination showed a normal 
gait.  There was no swelling in the knees or the ankles and 
no deformity of the knees or ankles.  The knees were stable 
and the ankles showed no instability.  Range of motion of the 
ankles was as follows: flexion to 40 degrees, bilaterally; 
and extension from 10 degrees, bilaterally.  Range of motion 
of the knees was as follows: flexion to 140 degrees, 
bilaterally; and extension from 0 degrees, bilaterally.  X-
rays of the ankles showed no bone or joint pathology, and X-
rays of the knees showed no bone or joint pathology.  The 
examiner did not provide a diagnosis for any ankle or knee 
disabilities.  He opined that since the veteran had tender 
calluses and still had a normal gait, it was far more likely 
that her alleged knee and ankle pain were not related to her 
depressed metatarsal heads.  

The record does not show inservice findings for either of the 
disabilities at question here.  Thus the first requisite 
element for a well grounded claim on a direct basis has not 
been met.  Complaints of bilateral knee and bilateral ankle 
difficulties are not documented in the record until several 
years after service discharge, in 1992, and this is too 
remote in time to reasonably be related to service on a 
direct basis.  In addition, the record as a whole fails to 
include any definitive evidence of current disabilities 
(medical evidence).  The veterans statements, and those of 
her husband, as lay persons, are not sufficient to show the 
disabilities.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore the second requisite element for the presentation 
of a well grounded claim has not been met.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In addition, there is no medical evidence linking either 
claimed disability to the veterans service.  Accordingly, 
the claims on a direct basis, must be denied since they are 
not well grounded.  

As to secondary service connection, again the Board is aware 
of the veterans statements and hearing testimony as well as 
the testimony offered by her husband offered in her behalf.  
While the veteran and other lay individuals are competent to 
provide evidence of visible symptoms, they are not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  There is no 
objective evidence of record in the form of medical treatment 
or examination records that show that the veteran has a 
definitive bilateral knee or bilateral ankle disability.  
Further, the veteran has provided no medical opinion linking 
any current disability to her service or to a service-
connected disability.  Absent evidence of any current 
disabilities which could be associated with service or with a 
service-connected disability, the Board finds the claims are 
not plausible.  Therefore, the Board finds that the veteran's 
claims for service connection are not well grounded.

While it could be argued that a bilateral knee disability 
exists since probable chondromalacia of the knees was 
diagnosed on one VA examination, the Board notes that the 
diagnosis is not definite and that subsequent examination, 
which included X-rays failed to identify a knee disability.  
However even if a bilateral knee disability were to exist, 
the record as a whole, fails to include any evidence of a 
nexus between service or the service-connected bilateral foot 
disability and the claimed current disabilities (medical 
evidence), and therefore the third requisite element for the 
presentation of a well grounded claim has not, on that issue, 
been met. Caluza v. Brown, 7 Vet.App. 498 (1995). 
Accordingly, the claim must be denied since it is not well 
grounded.

Because the veterans claims for service connection are not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to those claims. 38 

U.S.C.A. § 5107(a) (West 1991).  The Court has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  It is noted that the RO has requested additional 
medical records from the veteran in March 1995 and again at 
her new address in September 1997, and no response was 
received.   

In addition, the Board notes that the veterans 
representative has cited a recent case, Allen v. Brown, 7 
Vet. App. 439 (1995), in which the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  However, since there is no definitive finding 
of current disabilities, a remand to consider aggravation 
would not be in order.  

The veteran is free at any time in the future to submit 
evidence in support of her claims.  Medical records of 
complaints and treatment of a bilateral knee disability 
and/or a bilateral ankle disability would be helpful in 
establishing a well-grounded claim, as well as medical 
opinion linking any current findings with a service-connected 
disability.   Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a bilateral knee disability to include 
as secondary to service-connected disability is denied.  

Service connection for a bilateral ankle disability to 
include as secondary to service-connected disability is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
